DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are pending.
Claims 16-30 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 23, 24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 24 recite the alternatives “is/are” and “a/of the.”  These alternatives no longer have proper antecedent basis after amendment to remove the multiple dependencies.
Claims 27 and 28 recite that the adaptation element is made from metal and is welded to the tubular frame.  However, claim 17 recites that the adaptation element is flexible and is braced between the frame and composite component in “an adjustable manner.”  It is unclear how the adaptation element may, as a whole, be considered flexible and adjustable while also be formed of metal and welded to the frame.  Additional detail from the specification should be provided to the claims to more clearly and particularly point out how these limitations/functions 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schacht et al. (US 2018/0056836) (“Schacht”) in view of Hasegawa (JPH 10153205) (machine translation provided).  Schact teaches a seat part, in particular a backrest for a vehicle seat, comprising: a support structure which comprises a tubular frame (fig. 1: 40) and a composite component (fig. 1: 30), wherein the tubular frame has an opening forming an attachment point and the composite component is arranged on a front side of the tubular frame and is fastened to the tubular frame.  Schact does not teach wherein the opening on the tubular frame has a threaded sleeve arranged therein and the composite component is fastened by a screw screwed into the threaded sleeve. 
However, Hasegawa teaches seat elements to a tubular seat frame using a threaded sleeve (Hasegawa, fig. 3: 3 is threaded at 32) within the tubular frame to screw in a fastening screw (fig. 2: 6).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the connection of Schact to have a threaded sleeve within the tubular frame in order to provide a more secure connection for the composite component.
As concerns claim 23, Schact, as modified, teaches wherein the threaded sleeve is welded into the tubular frame (Hasegawa, fig. 2: 5 is a weld bead connecting the sleeve to the tubular frame). 
	As concerns claim 24, Schact, as modified, teaches wherein the threaded sleeve is a constituent part of an adaptation element (Hasegawa, fig. 3: 3a) fastened to the front side of the tubular frame (fig. 2: 5 is a weld bead).
	
Claims 17-20, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schact in view of Hasegawa.  As concerns claims 17, 27 and 28, Schact, as modified, teaches an adaptation element (Hasegawa, fig. 3: 3a) having an aperture, which is arranged in correspondence with the opening, for the screw is provided between the tubular frame and the composite component, wherein the screw penetrates the adaptation element and, with the tubular frame and composite component in the assembled state, the adaption element is braced between them with the tubular frame being made of metal and the adaption element being welded thereon (Hasegawa, fig. 2: 5 is a weld bead).  
Schact, as modified, fails to expressly teach wherein the adaptation element is flexible making the fit adjustable between the frame and composite component.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to use a consistency of metal which is somewhat ductile/flexible/bendable as is known in the art, in order to provide a more secure form-fit by the adaptation element 3. 
As concerns claim 18, Schact, as modified, teaches wherein the composite component and the tubular frame form a contoured element (Schact, fig. 3 shows 30 is contoured with side wings).
As concerns claim 19, Schact, as modified, teaches wherein the contoured element forms a seat contour for a seat user and has a central region and two side bolster regions which are inclined with respect to the central region (Schact, fig. 3).
As concerns claim 20, Schact, as modified, teaches wherein the contoured element forms a seat contour for a backrest with integrated headrest (as shown in Schact, fig. 2: top of area 31) and has a central back region, which is connected to a head region via a neck region (region between top of 31 and central portion), and two side bolster regions which are inclined with respect to the back region (Schact, fig. 3).

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schact in view of Hasegawa and further in view of Hara (JP 2012030634) or Baba (JP 2018024423).  As concerns claims 25 and 26, Schact, as modified, does not teach wherein the tubular frame includes an embossment on its front side region such that the adaptation element is arranged thereon.  However, Hara (fig. 1) and Baba (fig. 1) teach using an embossment/flattened region on a tubular frame element for connection of another seat element, as is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide the flattened portion on the face of the tubular member instead of on a tab extending laterally, as shown by Schact, in order to provide greater strength to the connection by its attachment directly within the tubular frame.

Claims 21, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schact in view of Hasegawa and further in view of Kellner (DE 102015113507).  As concerns claim 21, Schact, as modified, does not teach wherein the composite component has on the front side and/or rear side, depressions which are provided with a stiffening structure.  However, Kellner teaches a backrest formed with depressions and ribs (stiffening structure) (fig. 1).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide depressions and ribs to act as a stiffening structure, as is old and well known in the art, in order to provide additional strength to the backrest. 
As concerns claims 29 and 30, Schact, as modified, does not teach wherein backrest 30 is formed from an organosheet with an injection-molding compound molded onto the organosheet.  However, Kellner teaches a composite backrest part formed from an organosheet with an injection-molding compound molded onto the organosheet (Kellner, paragraphs 0004 and 0006).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the composite backrest of Schact, as modified, to be formed from an organosheet with an injection-molding compound molded onto the organosheet in order to provide the desired weight and strength to the backrest shell.

Claims 16, 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradier (FR 2935315) (translation provided) in view of Matsuto (JP 2009100998).  Pradier teaches a support structure which comprises a tubular frame (fig. 2: 6) and a composite component (fig. 2: 8 is made of plastic) and the tubular frame is fastened to the composite component (by clips 26).  Pradier fails to teach wherein the tubular frame has an opening on a front side with a threaded sleeve arranged therein with a screw screwed into the sleeve to fasten the tubular frame.  However, Matsuto teaches a tubular frame (fig. 9: 15) having an opening on the front side into which a threaded sleeve is fit (fig. 9: 21g) such that a screw may be screwed into the sleeve to fasten the tubular frame to the composite component.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to replace the clip connection system with the threaded sleeve and opening in the tubular frame system of Matsuto in order to better secure the composite component to the frame.
As concerns claim 22, Pradier, as modified, teaches wherein the composite component has, in a lower shell region, a u-shaped channel in which the tubular frame is arranged in a correspondingly formed manner (Pradier, fig. 2: 16).
As concerns claim 27, Pradier, as modified, teaches wherein the frame is formed from metal (as provided in the translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636